DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 18-35 and 39, in the reply filed on 01/10/2022 is acknowledged.
Claims 36-38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.
In the amendments filed on 05/06/2020, claims 1-17 are canceled, and claims 18-40 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20, 30-34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid et al. (US 2014/0069583 A1).
Regarding claim 18, Kincaid teaches an epoxy resin represented by structural formula 
    PNG
    media_image1.png
    114
    696
    media_image1.png
    Greyscale
 [0028], where each R is independently a divalent hydrocarbyl group having from 1 to 12, each R1 is independently hydrogen or an alkyl group having from 1 to 4 carbon atoms, each X is optionally independently hydrogen or a hydrocarbyloxy group having 1 to 6 carbon atoms, each t is optionally independently 0, and n is an integer having a value of optionally 0, wherein "hydrocarbyl" refers to a hydrocarbon radical group that optionally includes, but is not limited to alkyl, wherein the term "hydrocarbyloxy" refers to a hydrocarbyl group having an oxygen linkage between it and the object to which it is attached [0029], which optionally reads on a compound selected from the group consisting of (1) a compound of formula (I) wherein R is -O-Alk, where Alk is a linear or branched alkyl group having 1 to 6 carbon atoms, where Z is a linear or branched alkyl group containing 3 to 7 carbon atoms, and containing an epoxy function, R3 is -O-Alk’ where Alk’ is a linear or branched alkyl group containing 1 to 6 carbon atoms, when R3 = -O-Alk’, R1 and R2 are identical and are selected from -O-Z, Z being as defined above.
Kincaid does not teach a specific embodiment of a compound selected from the group consisting of (1) a compound of formula (I) and (2) a mixture of at least two compounds of formula (I) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kincaid’s t to be 0. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability, chemical characteristics, and/or physical 
Kincaid does not teach a specific embodiment of a compound selected from the group consisting of (1) a compound of formula (I) and (2) a mixture of at least two compounds of formula (I) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kindcaid’s n to be an integer having a value of 0. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability, chemical characteristics, and/or physical characteristics because Kincaid teaches that n is an integer having a value of optionally 0 [0029], and that the epoxy resin compositions when cured exhibits preferred chemical and physical characteristics [0003]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Kincaid does not teach a specific embodiment of a compound selected from the group consisting of (1) a compound of formula (I) and (2) a mixture of at least two compounds of formula (I) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kindcaid’s glycidyl ether groups and phenylene groups to be bonded as follows: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability, chemical characteristics, and/or physical characteristics because Kincaid teaches that the epoxy resin is represented by structural formula 
    PNG
    media_image1.png
    114
    696
    media_image1.png
    Greyscale
 [0028], where R is independently a divalent hydrocarbyl group having from 1 to 12, each R1 is independently hydrogen or an alkyl group having from 1 to 4 carbon atoms, each X is optionally independently hydrogen or a hydrocarbyloxy group having 1 to 6 carbon atoms, each t is optionally independently 0, and n is an integer having a value of optionally 0 [0029], and that the epoxy resin compositions when cured exhibits preferred chemical and physical characteristics [0003]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability, chemical characteristics, and/or physical characteristics because Kincaid teaches that the epoxy resin is represented by structural formula 
    PNG
    media_image1.png
    114
    696
    media_image1.png
    Greyscale
 [0028], where R is independently a divalent hydrocarbyl group having from 1 to 12, each R1 is independently hydrogen or an alkyl group having from 1 to 4 carbon atoms, each X is optionally independently hydrogen or a hydrocarbyloxy group having 1 to 6 carbon atoms, each t is optionally independently 0, and n is an integer having a value of optionally 0 [0029], and that the epoxy resin compositions when cured exhibits preferred 
Kincaid does not teach a specific embodiment of a compound selected from the group consisting of (1) a compound of formula (I) and (2) a mixture of at least two compounds of formula (I) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kincaid’s X at the following positions to be the same hydrocarbyloxy group having 1 to 6 carbon atoms that is a hydrocarbyl group that is alkyl having an oxygen linkage between it and the object to which it is attached: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability, chemical characteristics, and/or physical characteristics because Kincaid teaches that the epoxy resin is represented by structural formula 
    PNG
    media_image1.png
    114
    696
    media_image1.png
    Greyscale
 [0028], where R is independently a divalent hydrocarbyl group having from 1 to 12, each R1 is independently hydrogen or an alkyl group having from 1 to 4 carbon atoms, each X is optionally independently hydrogen or a hydrocarbyloxy group having 1 to 6 carbon atoms, each t is optionally independently 0, and n is an integer having a value of optionally 0, wherein "hydrocarbyl" refers to a hydrocarbon radical group that optionally includes, but is not limited to alkyl, wherein the term "hydrocarbyloxy" refers to a hydrocarbyl group having an oxygen linkage between it and the object to which it is attached [0029], and that the epoxy resin compositions when cured exhibits preferred chemical and physical characteristics [0003]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Therefore, Kincaid renders obvious a compound selected from the group consisting of (1) a compound of formula (I) wherein R is -O-Alk, where Alk is a linear or branched alkyl group having 1 to 6 carbon atoms, where Z is a linear or branched alkyl group containing 3 to 7 carbon atoms, and containing an epoxy function, R3 is -O-Alk’ where Alk’ is a linear or branched alkyl group containing 1 to 6 carbon atoms, when R3 = -O-Alk’, R1 and R2 are identical and are selected from -O-Z, Z being as defined above as claimed.

    PNG
    media_image1.png
    114
    696
    media_image1.png
    Greyscale
 [0028], where each R1 is independently hydrogen or an alkyl group having from 1 to 4 carbon atoms, each t is optionally independently 0, and n is an integer having a value of optionally 0 [0029]. As explained above for claim 18, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kindcaid’s glycidyl ether groups and phenylene groups to be bonded as follows: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, which renders obvious wherein the epoxy function is located at the end of the alkyl chain.
 Regarding claims 30-33, Kincaid teaches that the epoxy resin is represented by structural formula 
    PNG
    media_image1.png
    114
    696
    media_image1.png
    Greyscale
 [0028], where each R1 is optionally independently hydrogen [0029]. As explained above 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. Therefore, Kincaid’s teachings optionally read on wherein R1 and R2 are identical and are selected from -O-Z, where Z is a linear alkyl group containing 3 carbon atoms and an epoxy function as claimed, wherein the epoxy function is located at the end of the alkyl chain as claimed, wherein R1 and R2 are identical and are selected from -O-[CH2-]n-epoxy, wherein n is an integer that is 1 as claimed. As explained above for claim 18, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kincaid’s X at the following positions to be the same hydrocarbyloxy group having 1 to 6 carbon atoms that is a hydrocarbyl group that is alkyl having an oxygen linkage between it and the object to which it is attached: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, which renders obvious wherein R3 is -OAlk’ as claimed, where Alk is a linear or branched alkyl group having 1 to 6 carbon atoms as claimed. 
Kincaid does not teach a specific embodiment wherein R1 and R2 are identical and are selected from the claimed group, wherein the epoxy function is located at the end of the alkyl chain, wherein R1 and R2 are identical and are selected from the claimed group, wherein R1 and R2 are each as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kincaid’s R1 to be hydrogen. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability, chemical characteristics, and/or physical characteristics because Kincaid teaches that R1 is independently hydrogen [0029], and that the epoxy resin compositions when cured exhibits preferred chemical and physical characteristics [0003]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
1 and R2 are identical and are selected from -O-Z, where Z is a linear alkyl group containing 3 carbon atoms and an epoxy function as claimed, wherein the epoxy function is located at the end of the alkyl chain as claimed, wherein R1 and R2 are identical and are selected from -O-[CH2-]n-epoxy, wherein n is an integer that is 1 as claimed, wherein R1 and R2 are each -O-CH2-epoxy as claimed.
Regarding claim 34, Kincaid teaches that the epoxy resin is represented by structural formula 
    PNG
    media_image1.png
    114
    696
    media_image1.png
    Greyscale
 [0028], where each X is optionally independently hydrocarbyloxy group having 1 carbon atom, wherein "hydrocarbyl" refers to a hydrocarbon radical group that optionally includes, but is not limited to alkyl, wherein the term "hydrocarbyloxy" refers to a hydrocarbyl group having an oxygen linkage between it and the object to which it is attached [0029], which optionally reads on wherein R3 is -O-CH3 as claimed.
Kincaid does not teach a specific embodiment wherein R3 is -O-CH3. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Kincaid’s X at the following positions to be the same hydrocarbyloxy group having 1 carbon atom that is a hydrocarbyl group that is alkyl having an oxygen linkage between it and the object to which it is attached: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, which would read on wherein R3 is -O-CH3 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability, chemical characteristics, and/or physical characteristics because Kincaid teaches that the epoxy resin is represented by structural formula 
    PNG
    media_image1.png
    114
    696
    media_image1.png
    Greyscale
 [0028], where R is independently a divalent hydrocarbyl group having from 1 to 12, each R1 is independently hydrogen or an alkyl group having from 1 to 4 carbon atoms, each X is optionally independently hydrocarbyloxy group having 1 carbon atom, each t is optionally independently 0, and n is an integer having a value of optionally 0, wherein "hydrocarbyl" refers to a hydrocarbon radical group that optionally includes, but is not limited to alkyl, wherein the term "hydrocarbyloxy" refers to a hydrocarbyl group having an oxygen linkage between it and the object to which it is attached [0029], and that the epoxy resin compositions when cured exhibits preferred chemical and physical characteristics [0003]. Examples of rationales that may support a conclusion of 
Regarding claim 39, since the only recited ingredient in the claimed thermosetting epoxy resin is at least one compound of claim 18, and since Kincaid renders obvious the compound of claim 18 as explained above, Kincaid renders obvious a thermosetting epoxy resin containing at least one compound of claim 18 as claimed.

Claims 18-23, 28, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 2013/0196114 A1).
Regarding claims 18-23, Urano teaches a diallyl-containing epoxy compound having the formula 
    PNG
    media_image8.png
    267
    819
    media_image8.png
    Greyscale
 wherein V  [0023] is a divalent organic group selected from the group consisting of 
    PNG
    media_image9.png
    255
    416
    media_image9.png
    Greyscale
 [0022], R7 and R8 [0023] are optionally each independently a C1-C4 alkoxy group [0022], p [0023] is optionally 0 [0022], and h [0023] is optionally 1 [0022], which optionally reads on a compound selected from the 3 is -O-Z where Z is a linear alkyl group having 3 carbon atoms and containing an epoxy function, when R3 is -O-Z, R1 and R2, which may be the same, are independently selected from -CH=CH-CH3 as claimed, wherein the epoxy function is located at the end of the alkyl chain as claimed, wherein R3 is -O-[CH2-]n-epoxy, where n is an integer that is 1 as claimed, wherein n = 1 as claimed.
Urano does not teach a specific embodiment of a compound selected from the group consisting of (1) a compound of formula (I) and (2) a mixture of at least two compounds of formula (I) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Urano’s p to be 0. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a diallyl-containing epoxy compound with similar ability to be polymerized because Urano teaches that p [0023] is optionally 0 [0022], and that the diallyl-containing epoxy compound can be polymerized to produce a polymer [0060]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Urano does not teach a specific embodiment of a compound selected from the group consisting of (1) a compound of formula (I) and (2) a mixture of at least two compounds of formula (I) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Urano’s 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a diallyl-containing epoxy compound with similar ability to be polymerized because Urano teaches that that the diallyl-containing epoxy compound has the formula 
    PNG
    media_image8.png
    267
    819
    media_image8.png
    Greyscale
 wherein p [0023] is optionally 0 [0022], and that the diallyl-containing epoxy compound can be polymerized to produce a polymer [0060]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Urano does not teach a specific embodiment of a compound selected from the group consisting of (1) a compound of formula (I) and (2) a mixture of at least two compounds of formula (I) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Urano’s h 
Urano does not teach a specific embodiment of a compound selected from the group consisting of (1) a compound of formula (I) and (2) a mixture of at least two compounds of formula (I) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Urano’s R7 and R8 to be bonded at the following positions and to be a C1-C4 alkoxy group: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a diallyl-containing epoxy compound with similar ability to be polymerized because Urano teaches that that the diallyl-containing epoxy compound has the formula 
    PNG
    media_image8.png
    267
    819
    media_image8.png
    Greyscale
 wherein R7 and R8 [0023] are optionally each independently a C1-C4 alkoxy group [0022], p [0023] is optionally 0 [0022], and h [0023] is optionally 1 [0022], and that the diallyl-containing epoxy compound can be polymerized to produce a polymer [0060]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Therefore, Urano renders obvious a compound selected from the group consisting of (1) a compound of formula (I) wherein R is -O-Alk, where Alk is a linear or branched alkyl group having 1 to 4 carbon atoms, R3 is -O-Z where Z is a linear alkyl group having 3 carbon atoms and containing an epoxy function, when R3 is -O-Z, R1 and R2, which may be the same, are independently selected from -CH=CH-CH3 as claimed, wherein the epoxy function is located at the end of the alkyl chain as claimed, wherein R3 is -O-[CH2-]n-epoxy, where n is an integer that is 1 as claimed, wherein n = 1 as claimed.
Regarding claim 28, as explained above for claim 18, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Urano’s p to be 0. As explained above for claim 18, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Urano’s phenylene groups, glycidyl ether groups, and allyl groups to be 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. As explained above for claim 18, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Urano’s h to be 1. As explained above for claim 18, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Urano’s R7 and R8 to be bonded at the following positions and to be a C1-C4 alkoxy group: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. Urano teaches that R7 and R8 [0023] are optionally each independently a C1 alkoxy group [0022]. Therefore, Urano optionally renders obvious the compound of claim 18, which is selected from the diglycidyl ether of dieugenol as claimed.
Urano does not teach a specific embodiment of the compound of claim 18, which is selected from the claimed group. Before the effective filing date of the claimed 7 and R8 to be bonded at the following positions and to be a C1 alkoxy group: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, which would read on the compound of claim 18, which is selected from the diglycidyl ether of dieugenol as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a diallyl-containing epoxy compound with similar ability to be polymerized because Urano teaches that that the diallyl-containing epoxy compound has the formula 
    PNG
    media_image8.png
    267
    819
    media_image8.png
    Greyscale
 wherein R7 and R8 [0023] are optionally each independently a C1 alkoxy group [0022], p [0023] is optionally 0 [0022], and h [0023] is optionally 1 [0022], and that the diallyl-containing epoxy compound can be polymerized to produce a polymer [0060]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-25 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/968,474 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims at least one polyepoxide biphenyl compound selected from the group consisting of diglycidyl ether of divanillyl alcohol (DiGEVA), triglycidyl ether of divanillyl alcohol (TRiGEDVA), tetraglycidyl ether of divanillyl alcohol (TetraGEDVA), and mixtures of at least two of said glycidyl ethers of divanillyl alcohol (claim 21), which reads on the compound of claim 18 as claimed because claim 24 recites the compound of claim 18, which is selected from the group consisting of the diglycidyl ether of divanillyl alcohol, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 24 and 25 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and if the provisional nonstatutory double patenting rejection set forth in this Office action was overcome with a terminal disclaimer.
Claims 26-27, 29, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 24-27, 29, and 35, Kincaid et al. (US 2014/0069583 A1) renders obvious the compound of claim 18 as explained above.
Regarding claims 24-27, 29, and 35, Urano et al. (US 2013/0196114 A1) renders obvious the compound of claim 18 as explained above.
Regarding claim 24, Kincaid and Urano do not teach that the compound of claim 18 is selected from the group consisting of: the diglycidyl ether of divanillyl alcohol, the triglycidyl ether of divanillyl alcohol, the tetraglycidyl ether of divanillyl alcohol, and mixtures of at least two of said glycidyl ethers of divanillyl alcohol. The prior art of record 
Regarding claim 25, Kincaid and Urano do not teach that the compound of claim 18 is the diglycidyl ether of divanillin. The prior art of record do not teach or suggest the diglycidyl ether of divanillin.
Regarding claim 26, Kincaid and Urano do not teach that the compound of claim 18 is selected from the group consisting of: the diglycidyl ether of dimethoxyhydroquinone, the triglycidyl ether of dimethoxyhydroquinone, the tetraglycidyl ether of dimethoxyhydroquinone, and mixtures of at least two of said glycidyl ethers of dimethoxyhydroquinone. The prior art of record do not teach or suggest the diglycidyl ether of dimethoxyhydroquinone, the triglycidyl ether of dimethoxyhydroquinone, the tetraglycidyl ether of dimethoxyhydroquinone, or mixtures of at least two of said glycidyl ethers of dimethoxyhydroquinone
Regarding claim 27, Kincaid and Urano do not teach that the compound of claim 18 is selected from the group consisting of: the diglycidyl ether of divanillic acid, the triglycidyl ether of divanillic acid, the tetraglycidyl ether of divanillic acid, and mixtures of at least two of said glycidyl ethers of divanillic acid. The prior art of record do not teach or suggest the diglycidyl ether of divanillic acid, the triglycidyl ether of divanillic acid, the tetraglycidyl ether of divanillic acid, or mixtures of at least two of said glycidyl ethers of divanillic acid
Regarding claim 29, Kincaid and Urano do not teach that the compound of claim 18 is selected from the group consisting of: the diglycidyl ether of diisoeugenol, the 
Regarding claim 35, Kincaid and Urano do not teach that the compound of claim 18 is selected from the group consisting of: the diglycidyl ether of methylated divanillyl alcohol, the diglycidyl ether of methylated divanillic acid, the diglycidyl ether of methylated dimethoxyhydroquinone, the diglycidyl ether of methylated dieugenol, and the diglycidyl ether of methylated diisoeugenol. The prior art of record do not teach or suggest the diglycidyl ether of methylated divanillyl alcohol, the diglycidyl ether of methylated divanillic acid, the diglycidyl ether of methylated dimethoxyhydroquinone, the diglycidyl ether of methylated dieugenol, or the diglycidyl ether of methylated diisoeugenol.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767